                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

BENTON W. MILLER,

                      Plaintiff,                                      8:18CV568

        vs.                                                     AMENDED FINAL
                                                              PROGRESSION ORDER
UNION PACIFIC RAILROAD COMPANY, a
Delaware corporation; SWIFT
TRANSPORTATION COMPANY OF
ARIZONA, LLC, a Delaware corporation;
ABDIKADIR MOHAMED, and ABDINASIR
DIRIE,

                      Defendants.

        THIS MATTER is before the Court on the parties’ Joint Motion to Extend Deadlines.
(Filing No. 105.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court’s earlier final progression order remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The trial and pretrial conference are canceled and will not be reset at this time. A
              telephonic status conference to discuss case progression, the parties’ interest in
              settlement, and the trial and pretrial conference settings will be held with the
              undersigned magistrate judge on June 1, 2020 at 10:00 a.m. Counsel shall use the
              conferencing instructions assigned to this case to participate in the conference.
              (Filing No. 16.)

       2)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is: The
              parties have indicated that mandatory disclosures have been completed.

       3)     The deadlines for moving to amend pleadings or add parties are:

                      For the plaintiff(s):                June 1, 2019
                      For the defendant(s):                July 12, 2019

       4)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is February 3, 2020. Motions to compel
              discovery under Rules 33, 34, and 36 must be filed by February 18, 2020

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.
           5)          The deadlines for identifying expert witnesses expected to testify at the trial, (both
                       retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                       Civ. P. 26(a)(2)(C)), are:

                                  For the plaintiff(s):                                     December 1, 2019
                                  For the defendant(s):                                     January 15, 2020

           6)          The deadlines for complete expert disclosures1 for all experts expected to testify at
                       trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                       (Fed. R. Civ. P. 26(a)(2)(C)), are:

                                  For the plaintiff(s):                                     December 1, 2019
                                  For the defendant(s):                                     April 30, 2020
                                  Plaintiff(s)’ rebuttal:                                   May 15, 2020

           7)          The deposition deadline is May 30, 2020.

                             a. Depositions will be limited by Rule 30(d)(1).

           8)          The deadline for filing motions to dismiss and motions for summary judgment is
                       June 15, 2020.

           9)          The deadline for filing motions to exclude testimony on Daubert and related
                       grounds is June 15, 2020.

           10)         Motions in limine shall be filed seven days before the pretrial conference. It is not
                       the normal practice to hold hearings on motions in limine or to rule on them prior
                       to the first day of trial. Counsel should plan accordingly.

           11)         The parties shall comply with all other stipulations and agreements recited in their
                       Rule 26(f) planning report that are not inconsistent with this order.

           12)         All requests for changes of deadlines or settings established herein shall be directed
                       to the undersigned magistrate judge, including all requests for changes of trial dates.
                       Such requests will not be considered absent a showing of due diligence in the timely
                       progression of this case and the recent development of circumstances, unanticipated
                       prior to the filing of the motion, which require that additional time be allowed.
           Dated this 21st day of January, 2020.
                                                                                 BY THE COURT:


                                                                                 s/ Susan M. Bazis
                                                                                 United States Magistrate Judge


            1
              While treating medical and mental health care providers are generally not considered “specially retained experts,” not all their opinions
relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their treatment documentation. As to each
such expert, any opinions which are not stated within that expert’s treatment records and reports must be separately and timely disclosed.
